Citation Nr: 0625321	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  03-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for impotency, claimed 
as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to March 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  On his May 2003 Form 9, 
the veteran requested a Board hearing.  In a statement dated 
in May 2006, he withdrew his hearing request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims he contracted Hepatitis C during service 
either from digesting food in Vietnam, swallowing water from 
streams or other sources in Vietnam, and/or exposure to other 
environmental hazards in Vietnam.  He alleges he has no other 
risk factors for the disease.  The record documents a history 
of treatment for alcohol abuse.

The record reflects that the veteran has Hepatitis C.  
Whether any of the alleged risk factors in service caused the 
appellant's Hepatitis C is a medical question that must be 
answered by someone with the requisite medical expertise.  On 
January 2003 VA examination, the examiner indicated that the 
veteran's Hepatitis C was present during active duty, 
however, the examiner did not indicate whether or not an 
event (or risk factor) in service caused or aggravated his 
Hepatitis C.  Essentially, the file does not contain a 
medical opinion regarding the etiology of the veteran's 
Hepatitis C, and a new VA examination is indicated. 

The veteran also alleges that his hypertension and impotency 
are related to his service-connected diabetes mellitus.  A 
December 2002 San Antonio VA Medical Center treatment record 
suggests that the veteran has impotency that is likely 
related to stress, diabetes mellitus, and etc.  However, on 
January 2003 VA examination, the examiner did not include a 
current diagnosis of impotency; much less relate impotency to 
the veteran's service or service-connected diabetes mellitus.  
The VA examiner also did not indicate whether or not the 
veteran's hypertension was related to his service or his 
service-connected diabetes mellitus.  As the record is not 
clear as to whether the veteran currently has an impotency 
disorder and whether his impotency and hypertension disorders 
are related to his service or service-connected diabetes 
mellitus, a new VA exam is indicated.  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that VA has an 
obligation to afford veterans/claimants an examination even 
when there are complicating factors (such as the veteran's 
incarceration) requiring extraordinary measures to have an 
examination conducted. See Bolton v. Brown, 8 Vet. App. 185, 
189-90 (1995).

The record shows that the veteran has been incarcerated since 
2003.  Presumably, processing for admission for incarceration 
included some sort of physical examination, and it may very 
well be that he was seen for Hepatitis C, hypertension, 
and/or impotency related complaints in prison.  Records of 
prison physical evaluations may include evidence that has 
bearing on the veteran's claim, that remains outstanding, and 
that must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain the most recent 
related treatment records from the Bexar 
County Adult Detention Center and Texas 
Department of Criminal Justice Medical 
Department.

2.  All appropriate attempts should be 
made to have the veteran undergo the 
necessary VA examinations.  If the veteran 
is incarcerated at the time of the 
examination, the RO/AMC should tailor its 
assistance to the veteran by either: (a) 
attempting to arrange transportation of 
the veteran to a VA facility for 
examination; (b) contacting the Texas 
Department of Criminal Justice (or current 
custodian of the veteran) and having their 
personnel conduct an examination according 
to VA examination worksheets; or (c) 
sending a VA examiner to the correctional 
facility to conduct the examination.  In 
the event an examination cannot be 
scheduled, the RO/AMC should document for 
the record the steps undertaken to obtain 
examination of the veteran.

3.  If a VA examination is possible, then 
the veteran's claims file must be reviewed 
by an appropriate examiner in conjunction 
with the examination and noted for the 
record.

a.)  The veteran should be examined by an 
appropriate physician to determine the 
likely etiology of his Hepatitis C.  The 
examiner should elicit from the veteran 
detailed information concerning all 
possible risk factors for his development 
of Hepatitis C.  Based upon the 
examination and review of the claims file, 
the examiner should express an opinion as 
to whether it is at least as likely as not 
that the veteran's Hepatitis C resulted 
from an infection in service (as opposed 
to any postservice risk factors for the 
disease).  The examiner should 
specifically comment on allegations that 
the Hepatitis C arose from digesting food 
in Vietnam, swallowing water from streams 
or other sources in Vietnam, and/or 
exposure to other environmental hazards in 
Vietnam.  The examiner should also 
indicate when the veteran was initially 
diagnosed with Hepatitis C.  If the 
veteran was diagnosed with Hepatitis after 
service, the examiner should comment as to 
whether the length of time lapse between 
service and the initial diagnosis of 
Hepatitis C is a factor for consideration.  
The examiner must explain the rationale 
for all opinions given.

b.)  An appropriate VA examiner should 
ascertain the likely nature and etiology 
of any current impotency and hypertension 
disorders.  After reviewing the claims 
file, the examiner should specifically 
opine whether it is at least likely as not 
that the veteran's current impotency and 
hypertension disorders were caused or 
aggravated by his service or his service-
connected diabetes mellitus.  The examiner 
should explain the rationale for any 
opinions given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


